                      Case 1:20-cv-06526-AJN Document 15
                                                      16 Filed 11/13/20 Page 1 of 2




                                                                                          11/13/2020


                                              THE CITY OF NEW YORK                                       Thais R. Ridgeway
JAMES E. JOHNSON                                                                                       phone: 212-356-3586
Corporation Counsel                          LAW DEPARTMENT                                               fax: 212-356-2089
                                                 100 CHURCH STREET                             email: tridgew@law.nyc.gov
                                                 NEW YORK, NY 10007                                          (not for service)




                                                                                      November 13, 2020

        BY ECF

        Hon. Alison J. Nathan
        United States District Court
        40 Foley Square, Room 2102
        New York, New York 10007

                              Re: C.A. et al. v. New. York City Dep’t of Education,
                                  20-CV-06526 (AJN)
        Dear Judge Nathan:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the New York City Department of Education (“DOE”) in the above-
        referenced matter. Pursuant to Your Honor’s November 6, 2020 Order (ECF Dkt. No. 12), the
        parties submit this joint letter to provide the Court the status of the pending action and
        respectfully request Your Honor adjourn the November 20, 2020 conference in lieu of
        scheduling a settlement conference.

                        The additional time requested will allow the DOE to review the timesheets,
        request authority, and make a reasonable settlement offer to Plaintiffs. Therefore, the parties
        respectfully request the Court schedule a settlement conference between January 4-6, 2021. The
        parties are also willing to discuss the scheduling of the conference with the Court’s deputy to
        arrange a mutually convenient date. To the extent the parties reach an agreement prior to the
        conference, the parties will promptly file a letter notifying Your Honor.
           7KH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU
           1RYHPEHU   LV DGMRXUQHG SHQGLQJ D
           VHWWOHPHQW FRQIHUHQFH 7KH &RXUW ZLOO UHIHU WKLV FDVH
           WR WKH DVVLJQHG 0DJLVWUDWH -XGJH IRU VHWWOHPHQW 7KH
           SDUWLHV VKDOO FRQWDFW WKH 0DJLVWUDWH -XGJH E\
           1RYHPEHU   WR VFKHGXOH D VHWWOHPHQW
                                                                             For Judge Nathan        11/13/2020
           FRQIHUHQFH 7KH SDUWLHV VKDOO ILOH D MRLQW UHSRUW RQ
           WKH VWDWXV RI VHWWOHPHQW GLVFXVVLRQV E\ )HEUXDU\ 
            62 25'(5('
         Case 1:20-cv-06526-AJN Document 15
                                         16 Filed 11/13/20 Page 2 of 2




              Thank you for your consideration of this matter.


Respectfully submitted,                            Respectfully submitted,

/s/ Thais R. Ridgeway                              /s/ Adam Dayan, Esq.
Assistant Corporation Counsel                      LAW OFFICES OF ADAM DAYAN
Corporation Counsel of the City of New York        222 Broadway, 19th Floor
100 Church Street                                  New York, New York, 10038
New York, NY 10007                                  Tel. 646-866-7157
Tel : 212-356-3586                                 Email: admin@dayanlawfirm.com
Email: tridgew@law.nyc.gov




                                               2
